                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


HERMAN MCKINNEY,                                 )
                                                 )
       Petitioner,                               )          No. 2:18-cv-02790-TLP-tmp
                                                 )
v.                                               )
                                                 )
MICHAEL PARRIS,                                  )
                                                 )
       Respondent.                               )


                     ORDER DIRECTING RESPONDENT TO RESPOND
                      TO PETITION PURSUANT TO 28 U.S.C. § 2254


       Petitioner Herman McKinney, Tennessee Department of Corrections prisoner number

498581, an inmate incarcerated at the Morgan County Correctional Complex (“MCCX”) in

Wartburg, Tennessee, filed a pro se Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2254

(“§ 2254 Petition”) on November 13, 2018. (ECF No. 1.) Petitioner was granted leave to

proceed in forma pauperis. (ECF No. 7.) The Clerk shall record the Respondent as Michael

Parris, Warden of MCCX.

       The Clerk is DIRECTED to serve a copy of the § 2254 Petition and this Order on

Respondent and the Tennessee Attorney General and Reporter by certified mail pursuant to Rule

4 of the Rules Governing Section 2254 Cases in the United States District Courts.

       Respondent is ORDERED to file a response to the § 2254 Petition within twenty-eight

(28) days. The answer shall include the complete state-court record, organized and appropriately

indexed, as required by Local Administrative Order 2016-31. See 28 U.S.C. § 2254(b)(1). The

answer shall also state whether the claim was exhausted, in whole or in part, in state court and

shall assert appropriate procedural defenses, if any, for each claim. Where only a portion of a
claim has been exhausted in state court, the answer shall specify the aspects of the claim that

were exhausted and the aspects of the claim that are subject to procedural defenses. Where a

merits analysis is appropriate, the answer shall: (1) cite the state court ruling for an exhausted

claim; (2) identify the clearly established Supreme Court precedent governing the claim; and (3)

respond to the petitioner’s argument that he is entitled to habeas relief on the claim with

appropriately reasoned legal and factual argument.

       Petitioner may, if he chooses, submit a reply to Respondent’s Answer or response within

twenty-eight (28) days of service. Petitioner may request an extension of time to reply if his

motion is filed on or before the due date of his response. The Court will address the merits of the

§ 2254 Petition, or of any motion filed by Respondent, after the expiration of the time to reply, as

extended.

       SO ORDERED, this 8th day of March, 2019.

                                                        s/Thomas L. Parker
                                                       THOMAS L. PARKER
                                                       UNITED STATES DISTRICT JUDGE




                                                      2
